DETAILED ACTION
Claims 1-3, 5-7, and 10-21 are pending for consideration following applicant’s amendment filed 8/09/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is dependent from claim 8, however claim 8 has been canceled.  Therefore, the scope of claim 10 is indefinite.
Claim 16 is dependent from claim 4, however claim 4 has been canceled.  Therefore, the scope of claim 16 is indefinite.
Claim 18 is dependent from claim 8, however claim 8 has been canceled.  Therefore, the scope of claim 18 is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 10-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US Patent 3621876).
Regarding Claim 1, Campbell discloses a valve for mounting to a surface 14 and for use in a flow path (flow path extending from above 14 to below 14), which flows through said surface 14, for permitting flow in said flow path in a first direction and for preventing flow in said flow path in a second direction being opposite to the first direction (the valve is structured to allow flow from the upper portion to the lower portion while preventing flow from the lower portion to the upper portion; this is due to the concave orientation of the valve in which fluid pressure from above will open the valve while fluid pressure from below will act to add additional closing force), wherein the valve comprises: one or more ports defined by a plurality of lips 29, wherein each lip is resiliently deformable from a first position, in which the lips are in contact with one another (as shown in Figure 2) in order to close the respective port, to a second position, in which the respective port is opened (as shown in Figure 6) in order to permit flow in the first direction (as described above), and one or more contacting structures (including flange 18 and flange 19; each flange provides a contacting structure) arranged to mechanically contact the surface 14 (Figures 3 and 5 especially), when the valve is mounted to the surface (when the valve 11 is mounted to the surface 14, the contacting structures 18 and 19 mechanically contact the surface as shown in Figures 3 and 5), such that the one or more contacting structures 18, 19 bias the lips 29 into the first position (along 35; col. 2, lines 52-58) wherein the surface 14 is a substantially flat surface (14 is “substantially flat” as best shown in Figures 3 and 4 with slightly raised shoulders; it is noted that applicant’s specification as filed sets forth the term “substantially flat” as including a flat surface as a portion of a surface which is not entirely flat) wherein the valve comprises a mounting structure (external face 20 is readable as part of the mounting structure, as the external face 20 abuts the surface 14 as shown in Figure 5) for mounting the valve to the surface (as these elements abut each other) wherein the one or more contacting structures (18, 19) are arranged to be displaced in a direction away from the mounting structure 20 upon mechanically contacting the surface (19 is displaced upwardly and away from face 20 by shoulder 30 while 18 is displaced downwardly away from face 20 by shoulder 31).
Regarding Claim 2, Campbell further discloses the surface 14 is a surface of a support plate or a lid or a separating plate (plate 14 is inherently a support plate because it supports the valve and is also inherently a “separating plate” because it separates the area below the plate from the area above the plate).
Regarding Claim 3, Campbell further discloses the one or more contacting structures (18, 19) are arranged such that a force, which acts on the one or more contacting structures in response to the one or more contacting structures mechanically contacting the surface (i.e. from respective shoulders 31 and 30), is substantially perpendicular to the surface and/or substantially parallel to the flow path (the forces are substantially perpendicular to the surface in the same manner as achieved by applicant).
Regarding Claim 5, Campbell further discloses the one or more contacting structures (18 and 19) are arranged around the flow path (the flanges are annular and surround the flow path as best shown in Figures 1 and 2).
Regarding Claim 6, Campbell further discloses the one or more contacting structures (18 and 19) are resiliently deformable (as shown by the deformation shown between Figures 4 and 3) such that they are deformed upon mechanically contacting the surface (as described above) in order to bias the lips into the first position (along 35).
Regarding Claim 7, Campbell further discloses at least one of the one or more contacting structures (18, 19) is a protrusion (each flange is readable as a radially extending protrusion from the main part of the valve).
Regarding Claim 10, Campbell further discloses the valve comprises a groove (groove between 18 and 19) for receiving a side edge of the surface 14 (as shown in Figure 5) and/or a flange designed to be brought into contact with the surface when the valve is mounted to the surface (Campbell discloses a groove as described above).
Regarding Claim 11, Campbell is seen as further disclosing (for the purpose of this claim, only flange 18 is relied upon as readable on the recited “one or more contacting structures” of claim 1) a sealing element (flange 19 is formed of rubber and therefore is seen to inherently function as a sealing element as it is pressed against the surface) for sealing an interface between the valve and the surface 14.
Regarding Claim 12, Campbell further discloses the valve is made of a deformable and/or elastic material (rubber).
Regarding Claim 13, Campbell further discloses at least one of the one or more ports has a substantially elongate or slit-like form, and/or wherein the ports intersect one another and/or are arranged in a substantially cross-like or star-like manner (the port has a substantially elongate or slit-like form as shown in Figure 1 at 27).
Regarding Claim 14, Campbell is seen as further disclosing the valve is a duckbill valve, a double duckbill valve, a cross-slit valve and/or a cuspic valve (the valve of Campbell is seen as at least a duckbill valve, which is known in the art as a check valve having two elastic flaps generally shaped like the beak of a duck, as well as a “cross-slit valve” because the valve includes a slit 27 across the valve, as well as a “cuspic valve”, as the structure of Campbell includes features described by the exemplary cuspic valve referred to in applicant’s specification as filed).
Regarding Claim 15, Campbell discloses supporting structure comprising a surface 14 and a valve 11 according to claim 1 (as described above), wherein the valve is mounted to the surface 14 for being used in a flow path (flow path between opposite sides of 14), which flows through said surface (as described above), wherein the one or more contacting structures (18 and 19) of the valve mechanically contact the surface such that the one or more contacting structures bias the lips 29 into the first position (along 35; col. 2, lines 52-58).
Regarding Claim 16, Campbell further discloses the one or more contacting structures (18, 19) are arranged to be displaced upon mechanically contacting the surface (there is inherently some displacement of these structures to create the forces disclosed by Campbell; furthermore, flanges 18 and 19 are shown in a displaced form in Figure 3) such that, when viewed in the direction of the flow path, the one or more contacting structures (18, 19) are displaced in a direction substantially perpendicular or oblique with respect to at least one of the ports and/or lips (the structures are displaced in a direction normal to the shoulders 30 and 31, which is “oblique” to the port).
Regarding Claim 17, Campbell further discloses the one or more contacting structures (18, 19) are evenly distributed around the flow path (the structures are annular as shown in Figures 1 and 2 and therefore are evenly distributed around the flow path).
Regarding Claim 18, Campbell further discloses the mounting structure (external face 20 as described above) is arranged for mounting the valve to the surface 14 such that a mounting structure plane, in which the mounting structure 20 extends (e.g. a horizontal plane through an axial center of 20), extends in the surface 14, wherein, when the valve 11 is not mounted to the surface, the one or more contacting structures (18, 19) extend beyond the mounting structure plane (this limitation is met at least because “when the valve is not mounted to the surface” the contacting structures along with the valve may be moved to any desired location, including a location far away from the mounting structure plane, and therefore the structures “extend beyond” the mounting structure plate).
Regarding Claim 19, Campbell further discloses the mounting structure comprises the groove (groove between 18 and 19 as described above), and/or wherein the flange is designed to be brought into planar contact with the surface when the valve is mounted to the surface (the mounting structure comprises the groove as described above).
Regarding Claim 20, Campbell further discloses the mounting structure comprises the sealing element (for the purpose of this claim, flange 19 is seen as readable as part of the mounting structure and is formed of rubber and therefore is seen to inherently function as a sealing element as it is pressed against the surface).
Regarding Claim 21, Campbell further discloses the support structure comprises a lid (the structure of Campbell is at least capable of functioning as a lid, as the structure is capable of being placed on top of a container; this limitation does not positively recite any container or any other element under the “lid”; alternatively, the flange 18 alone may be read on the recited “one or more contacting structures” and therefore flange 19 is relied upon as a “lid” as it covers the upper surface of 14).
Response to Arguments
Applicant's arguments filed 8/09/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that flanges 18 and 19 of Campbell are not displaced in a direction away from the external face 20 but rather remain in their original position and orientation relative to said face 20 as shown in Figure 3.  These arguments are not persuasive because instead Figure 3 does show displacement of flanges 18 and 19.  With respect to flange 19, shoulder 30 causes displacement of the flange upwardly away from face 20.  With respect to flange 18, shoulder 31 causes displacement of the flange downwardly away from face 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753